                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 CAROLYN MOYA,

                        Plaintiff,
                                                       Case No. 18-CV-1785-JPS
 v.

 WALGREEN CO.,
                                                                         ORDER
                        Defendant.


1.     INTRODUCTION

       Plaintiff filed this action on October 1, 2018 in Milwaukee County

Circuit Court. (Docket #1-1 at 6–16). She sues Defendant for charging

allegedly improper fees to herself and the putative class members in

providing them copies of their healthcare records. Id. Defendant removed

the case to this Court on November 9, 2018. (Docket #1).1 Defendant then

filed a motion to dismiss on November 28, 2018. (Docket #6). The motion is

now fully briefed, and for the reasons stated below, it must be granted.

2.     STANDARD OF REVIEW

       Defendant has moved to dismiss Plaintiff’s complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). That Rule provides for dismissal

of complaints which fail to state a viable claim for relief. Fed. R. Civ. P.

12(b)(6). In reviewing Plaintiff’s complaint, the Court is required to “accept

as true all of the well-pleaded facts in the complaint and draw all reasonable

inferences in [her] favor[.]” Kubiak v. City of Chi., 810 F.3d 476, 480–81 (7th

Cir. 2016) (citation omitted). To state a viable claim, a complaint must


       1Defendant’s removal is premised on the Class Action Fairness Act of 2005.
(Docket #1). Plaintiff has not questioned the propriety of the removal on this basis.
provide “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint

must give “fair notice of what the . . . claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

The allegations must “plausibly suggest that the plaintiff has a right to

relief, raising that possibility above a speculative level[.]” Kubiak, 810 F.3d

at 480 (quotation omitted).

3.     RELEVANT FACTS

       Accepting the truth of Plaintiff’s well-pleaded allegations and

drawing all reasonable inferences in her favor, the relevant facts are as

follows. Wisconsin Statutes Section 146.83 (“Section 146.83”) limits the fees

that a healthcare provider may charge a patient when it provides the patient

with his or her healthcare records. (Docket #1-1 at 7–9). Plaintiff was injured

in a vehicle crash in April 2011. Id. at 12. She retained her current attorneys,

the Welcenbach Law Offices S.C. (“Welcenbach”), to represent her in a

personal injury claim. Id. With Plaintiff’s authorization, Welcenbach sought

her healthcare records from a number of providers, including Defendant.

Id.

       Welcenbach sent a records request to Defendant on January 23, 2013.

Defendant responded by providing five pages of records and an invoice for

$55. (Docket #1-1 at 63). The invoice included the following text:




Id. On March 27, 2013, Welcenbach paid the $55 charge without protest and

without taking advantage of the offer in the final sentence of the quoted


                                  Page 2 of 10
passage. Id. Plaintiff now claims that the $55 fee violates Section 146.83

because it exceeds the maximum amount the statute permits Defendant to

charge for the records it provided. Id. at 12–13.

       On March 20, 2013, seven days before paying the invoice,

Welcenbach filed a lawsuit on Plaintiff’s behalf against Aurora Healthcare,

Inc. and Healthport Technologies, LLC (collectively referred to as

“Healthport”). (Docket #8-1).2 Therein, Plaintiff alleged the same basic

claim, that she was overcharged for healthcare records in contravention of

Section 146.83. Id. The case eventually made its way to the Wisconsin

Supreme Court, which decided a number of issues in her favor. Moya v.

Aurora Healthcare, Inc. et al., 894 N.W.2d 405 (Wis. 2017). Those issues will

be described in greater detail below.

4.     ANALYSIS

       Plaintiff presents two causes of action. First, she alleges that

Defendant charged her and the putative class members more for providing

their healthcare records than is permitted by Section 146.83. (Docket #1-1 at

13–14). Because of this, Plaintiff asserts that Defendant owes her actual

damages, as well as exemplary damages of up to $25,000 per violation of

the statute (the maximum amount depends on whether the violation was

willful or negligent). Id. at 15. Second, Plaintiff claims that Defendant was

unjustly enriched when it knowingly charged her more than it legally could

and has retained the overpayment. Id. at 15–16. The Court will address each

claim separately.



       2 Defendant asks that the Court take judicial notice of the fact Plaintiff
initiated the lawsuit against Healthport, as well as the complaint she filed in that
action. Plaintiff has not objected, and so the Court will take notice of those facts.
Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012).


                                   Page 3 of 10
       4.1    Section 146.83

       Section 146.83(3f)(b) establishes a fee scheme that healthcare

providers must comply with in meeting a request for patient records.

Plaintiff claims that the $55 fee is greater than what the statute permits for

the five pages of records that Defendant provided, thus demonstrating

Defendant’s violation of the statute and her entitlement to damages.

Defendant counters that the invoice expressly allowed Plaintiff to pay a

different amount if that amount was provided for by state statute. (Docket

#1-1 at 63). It appears, then, that the invoice is a form document used by

Defendant throughout its national operations, and the form is specifically

designed to account for variations in state laws, including Wisconsin’s

Section 146.83.

       Defendant notes two reasons why Plaintiff, and more importantly

Welcenbach, knew full well that they could pay a sum less than $55. First,

Plaintiff had the records in hand when she paid the fee. Thus, she could

have utilized the scheme described by Section 146.83(3f)(b) to calculate the

proper amount owed, and then send that fee to Defendant along with a

copy of the statute. Second, Plaintiff and Welcenbach were aware of the

legal basis for their current complaint at the time of payment back in 2013.

Seven days before Welcenbach paid the fee, Plaintiff filed her lawsuit

against Healthport accusing it of the same misconduct as Defendant.

       Despite being armed with both a factual and legal basis to pay a

lesser fee and avoid the instant controversy, Plaintiff nevertheless paid the

full $55 fee without protest and waited over five years to file a lawsuit about

it. Defendant contends that Plaintiff’s conduct operates as a waiver of her

right of action under Section 146.83. Wisconsin recognizes the doctrine of

waiver as the “voluntary and intentional relinquishment of a known right.”


                                 Page 4 of 10
Attoe v. State Farm Mut. Auto. Ins. Co., 153 N.W.2d 575, 579 (Wis. 1967). The

doctrine “focuses on the intent of the party against whom waiver is

asserted.” Milas v. Labor Ass’n of Wis., Inc., 571 N.W.2d 656, 659 (Wis. 1997).

While the party claiming waiver need not prove an actual intent to waive,

it must show that the waiving party “had at the time knowledge, actual or

constructive, of the existence of his rights or of the facts upon which they

depended.” Bade v. Badger Mut. Ins. Co., 142 N.W.2d 218, 222 (Wis. 1966).

Intention to waive may, then, be inferred from the parties’ conduct. Attoe,

153 N.W.2d at 579.

       The waiver doctrine applies squarely to Plaintiff’s conduct in this

case. She knew that the $55 fee in the invoice was objectionable, and that

she was provided an express avenue to avoid paying it, but chose to pay it

anyway. This demonstrates her actual intent to waive the right to challenge

the propriety of the fee. Indeed, the cynical observer may conclude that

Plaintiff paid the fee in order to manufacture this lawsuit. Perhaps she paid

the fee in the hope that the Aurora case would end favorably for her, thus

providing a basis to sue Defendant half a decade later. Had Plaintiff refused

to pay the fee, or paid under protest, or paid a lesser amount as allowed by

Section 146.83, waiver would not apply. The matter would have then been

in Defendant’s hands; it could insist on the $55 fee, thereby violating Section

146.83, or it could accept a lesser payment and avoid a lawsuit. Because

Plaintiff instead chose to pay and wait in the weeds for an opportune

moment to pounce on Defendant, Plaintiff has demonstrated her intent to

waive her right to sue for a violation of Section 146.83.

       Plaintiff’s argument to the contrary, comprising less than two pages

of her eight-page response brief, does not require a different result.

Plaintiff’s position is, unsurprisingly, founded entirely on the Aurora case,


                                 Page 5 of 10
and so a detailed discussion of that case is in order. Among other

restrictions, Section 146.83 provides that if the requester of records “is not

the patient or a person authorized by the patient,” the healthcare provider

may charge certification and retrieval fees totaling $28. Wis. Stat. §

146.83(3f)(b)4-5. Welcenbach, on Plaintiff’s behalf, obtained her healthcare

records from Healthport. Aurora, 894 N.W.2d at 409. Healthport charged

Welcenbach certification and retrieval fees for this service and Welcenbach

duly paid them. Id. Plaintiff then sued Healthport for imposing those fees,

even though Welcenbach was “a person authorized” by her to obtain her

records. Id.

       Healthport moved for summary judgment on the ground that

Welcenbach was not “a person authorized” as contemplated by the statute,

and so its fees were proper. Id. The circuit court denied the motion, but it

was reversed by the Wisconsin Court of Appeals. Id. The Wisconsin

Supreme Court then granted Plaintiff’s petition for review. Id. at 409–10.

For reasons not important to this case, the court determined that Plaintiff

was correct, and that Welcenbach should not be required to pay the extra

$28 in certification and retrieval fees. Id. at 410–14.

       Healthport also asserted two additional reasons why Plaintiff should

not prevail. First, Healthport argued that Welcenbach’s voluntary payment

of the fee precluded Plaintiff’s right to complain about the fee after the fact.

Id. at 414. The voluntary payment doctrine requires a person disputing the

validity or legality of a bill to make that known either before or at the time

of payment. Id. The court determined that it could not apply the doctrine to

Plaintiff because doing so would undermine the legislature’s purpose in

enacting Section 146.83, namely to allow a patient to authorize another to

obtain their records and so avoid extra charges. Id.


                                  Page 6 of 10
       Second, Healthport claimed that Plaintiff had waived her right to file

a lawsuit asserting a violation of Section 146.83. Id. The court also rejected

that defense:

               Healthport argues that Moya waived her ability to
       obtain her health care records at a lower cost because she
       chose to authorize her attorney to obtain her health care
       records instead of requesting them herself, thereby
       voluntarily and intentionally relinquishing her right not to be
       charged the certification charge and retrieval fee. As with the
       application of the doctrine of voluntary payment, we decline
       to apply the doctrine of waiver to subvert the legislature’s
       intent. To conclude that the doctrine of waiver applies would
       require us to conclude that Moya’s attorney has to pay the
       certification charge and retrieval fee. However, we conclude
       that Moya’s attorney does not have to pay the certification
       charge or retrieval fee because he is a “person authorized by
       the patient.” Thus, the doctrine of waiver does not apply to
       bar Moya’s class action lawsuit.

Id. at 415.

       As noted above, Plaintiff’s argument on this point is exceedingly

brief and conclusory. The Court nevertheless detects two primary

contentions. First, Plaintiff states that Defendant “is in a worse legal

position” than Healthport was with respect to the waiver doctrine, because

Defendant’s position “is premised on voluntary payment—which was also

rejected as a defense in [Aurora].” (Docket #12 at 3–4). She fails to further

explain this assertion and, as stated, the Court is compelled to disagree.

Defendant’s position is better than that of Healthport. Defendant’s

argument is not based solely on voluntary payment. Rather, Defendant

maintains that Plaintiff’s right of action under Section 146.83 was waived

when Welcenbach paid the fee without protest, without paying a lesser

amount as allowed by the invoice, and with full knowledge of the



                                Page 7 of 10
requirements of Section 146.83 and the amount she should have been

charged. It is this knowledge, demonstrated by the fact that Plaintiff had

just filed the Aurora case before paying Defendant’s invoice, that operates

to waive her Section 146.83 claim in this case.

       Plaintiff’s second argument is policy based:

               What the Wisconsin Supreme Court made clear in
       rejecting the defenses in [Aurora] was that defendants cannot
       evade the clear statutory prohibition under §146.83. The
       [Aurora] court refused efforts to undermine the prohibition
       directed at health care providers. If a health care provider
       violates that prohibition, it may be held accountable by the
       person it illegally charged.

Id. at 4. But Plaintiff misinterprets the Aurora court’s discussion of

legislative intent. That court felt that it could not apply the voluntary

payment or waiver doctrines as Healthport suggested, because to do so

would undermine the legislature’s purpose in permitting attorneys like

Welcenbach to obtain low-cost healthcare records on behalf of their clients.

But that concern is much lessened here. Welcenbach was expressly given

an opportunity to pay what he felt was permitted under Section 146.83—

namely, much less than $55—but did not take advantage of it. Plaintiff

cannot now be heard to complain about that choice.3 The Court concludes

that Plaintiff has waived her Section 146.83 claim, and that the claim must

therefore be dismissed.




       3 Certainly, the better practice would be for Defendant to send invoices that
seek only statutorily permitted fees. But the invoice’s language allowing for
payment of a lesser amount than that which was stated (in conjunction with
Plaintiff’s knowledge of the law) saves Defendant from liability here.


                                   Page 8 of 10
       4.2    Unjust Enrichment

       To state a claim for unjust enrichment, a plaintiff must allege three

things: “(1) a benefit conferred on the defendant by the plaintiff; (2)

appreciation or knowledge by the defendant of the benefit; and (3)

acceptance or retention of the benefit by the defendant under circumstances

making it inequitable to do so.” Sands v. Menard, 904 N.W.2d 789, 798 (Wis.

2017). In its opening brief, Defendant offers two arguments supporting

dismissal of the claim. First, Defendant contends that the complaint did not

allege all of the required elements of such a claim. (Docket #7 at 12–13).

Namely, Plaintiff fails to allege inequity because Welcenbach chose to pay

the fee when, as stated in the invoice, it could have paid a lesser amount. Id.

Second, Defendant maintains that Plaintiff’s voluntary payment of the fee,

with full knowledge that it exceeded the maximum charges allowed under

Section 146.83, bars a claim for unjust enrichment. Id. at 13–15.

       Plaintiff’s opposition brief makes no attempt to defend the unjust

enrichment claim against either of these arguments. See generally (Docket

#12). Indeed, she fails to even mention the claim. Id. The Court must,

therefore, treat Defendant’s arguments as conceded and grant its request to

dismiss the unjust enrichment claim. See Ennin v. CNH Indus. Am., LLC, 878

F.3d 590, 595 (7th Cir. 2017).

5.     CONCLUSION

       In light of the foregoing, Defendant’s motion to dismiss must be

granted. Generally, after granting a motion to dismiss, courts should allow

a plaintiff leave to amend her complaint to correct its deficiencies prior to

dismissing an entire action. Runnion ex rel. Runnion v. Girl Scouts of Greater

Chi. & N.W. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015). Leave need not be

given, however, if the defects are clearly uncorrectable, and thus


                                 Page 9 of 10
amendment would be futile. Id. at 520. It appears that any amendment

would be futile here because Plaintiff cannot change the facts—Welcenbach

voluntarily paid the $55 fee without protest and waited five years to sue.

More importantly, the Court will not grant leave to amend to a represented

party absent a request for leave, which Plaintiff has not made. See generally

(Docket #12). This action will, therefore, be dismissed with prejudice and

without granting leave to amend the complaint.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (Docket #6) be

and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                               Page 10 of 10
